Citation Nr: 1701435	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck condition.  

2.  Entitlement to an evaluation in excess of 10 percent for a hammertoe deformity with hallux valgus, right foot.  

3.  Entitlement to a compensable evaluation for bilateral pes planus.  

4.  Entitlement to an evaluation in excess of 10 percent for a right knee degenerative joint disease.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, July 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a hearing at the RO in St. Petersburg, Florida in October 2014.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file.  This case was previously remanded by the Board in January 2015 for further evidentiary development.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.








FINDINGS OF FACT

1.  The Veteran does not have a current disability of the neck/cervical spine that manifested during, or as a result of, active military service.  

2.  The Veteran does not have a current disability of the neck/cervical spine that was caused by, or aggravated by, a service-connected disability.  

3.  The Veteran's service-connected hammertoes of the right foot are manifested by symptoms associated with multiple toes; they are not manifested by claw foot or other foot injuries.  

4.  Prior to August 18, 2015, the Veteran's service-connected bilateral pes planus was manifested by mild symptomatology; it was not manifested by moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  

5.  As of August 18, 2015, the Veteran's service-connected bilateral pes planus has been manifested with marked deformity (such as pronation) and pain on manipulation and use accentuated; it has not been associated with pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  

6.  The Veteran's service-connected right knee disability is manifested by osteoarthritis with painful motion and the removal of semilunar cartilage that is symptomatic; it is not manifested by flexion to 60 degrees or less, limited extension, ankylosis, subluxation or lateral instability, impairment of the tibia and fibula or genu recurvatum.  





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a neck disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for service-connected right foot hammertoes with hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2016).

3.  Prior to August 18, 2015, the criteria for establishing entitlement to a compensable evaluation for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

4.  As of August 18, 2015, the criteria for establishing entitlement to a 30 percent evaluation for service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

5.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for a service-connected right knee disability due to limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2016).

6.  The criteria for establishing entitlement to a separate evaluation of 10 percent for a right knee meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in February 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also provided the Veteran with information on how VA determines the appropriate disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 484. 

Regarding the Veteran's increased rating claims, from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in May 2007, September 2007,November 2008, April 2009, April 2010, January 2011, August 2015, September 2015 and July 2016 and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran requested that VA obtain VA treatment records from VA medical facilities in Chicago, IL, East Orange, NJ and Albany, PA before proceeding with his claim in January 2013 and April 2016 statements from his representative.  However, a thorough review of the Veteran's electronic record, to include Virtual VA and the Veterans Benefits Management System (VBMS) indicates that all of these records have already been associated with the Veteran's claims file.  He has not identified any relevant records in addition to those already associated with the file, and as such, the Board will proceed to adjudicate the claims on appeal without a further remand.  

Additionally, the Board finds there has been substantial compliance with its January 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for more recent VA examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in October 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to Service Connection 

Neck Condition

The Veteran contends that he is entitled to service connection for a neck condition.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a neck/cervical spine disability that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by service-connected disability.  As such, the claim of entitlement to service connection for a neck condition is not warranted.  

The Veteran's service treatment records do not reflect that he suffered a chronic injury to the neck during active military service.  The Veteran was treated in April 1982 with complaints of neck muscle pain.  However, he was diagnosed with an upper respiratory infection and not any disease or injury associated with the neck or cervical spine.  An October 1982 in-service treatment note also reflects that the Veteran slipped and fell on the floor that morning.  It was noted that there was a contusion to the right side lumbar area.  There was no mention of injury to the neck or any complaint of symptomatology associated with the neck.  The service treatment records contain no further evidence of injury to the neck or complaints of symptomatology associated with the neck, and according to the Veteran's February 1984 release from active duty examination report, an evaluation of the spine and other musculoskeletal system was deemed to be normal.  The Veteran also denied having, or ever having had, bone, joint or other deformity in his report of medical history associated with this examination.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the neck at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the neck, or chronic symptomatology, within one year of his separation from active duty.  The next record of complaints associated with the neck is a VA treatment record dated June 2005.  It was noted that the Veteran had sharp aching pain in his neck that had become worse over the past 3 days.  His neck pain was described as "chronic," but the onset date of his chronic pain was not mentioned.  He denied any recent trauma or fall.  He was subsequently seen in July 2005 at the VA infectious disease clinic.  It was noted that the Veteran suffered from, among other ailments, chronic neck pain secondary to disc herniation.  These records do not relate the Veteran's current neck pain to his military service more than 20 years earlier.  

The record also contains a treatment note signed by a private physician with the initials R.B.  According to Dr. B, routine images of the cervical spine revealed irregularity at the lower plate of C4 and superior plate of C5.  A slight irregularity was seen at the lower plate of C5.  There was narrowing of the disc space seen at 4-5.  Sclerosis was seen at the facets.  The Veteran was diagnosed with degenerative change and degenerative disc at 4-5.  Dr. B did not suggest any relationship between this condition and military service, nor did he suggest that the Veteran's symptoms regarding the neck had been chronic since within 1 year of separation from active duty.  

An April 2008 VA treatment note indicates that the podiatrist discussed with the Veteran that flat feet can cause secondary problems associated with the knees, hips and lower back.  According to a May 2008 note from a VA chiropractor, the Veteran had neck pain that radiated down both arms.  There was point tenderness at C3-5 and hypomobility at C4-6.  A subsequent May 2008 chiropractic report notes that there were moderate degenerative changes at C4-5 and C5-6 with concomitant loss of disc height and osteophytes, mostly anteriorly.  The paravertebral soft tissues were unremarkable.  The impression was moderate degenerative changes of the cervical spine.  

A May 2008 chiropractic note from a chiropractor with the initials R.L. indicates that the Veteran's bilateral ankle/foot condition from the military service-connected injury originally of hammer toes and hallux valgus has more than likely produced the knee, hip, back and neck pain that the Veteran was now experiencing.  The chiropractor related this to gait disturbance.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted that it was not likely that the Veteran's claimed neck condition was secondary to his service-connected hammertoe deformity with hallux valgus.  The examiner noted that the Veteran had degenerative disease of the cervical spine, along with degenerative osteoarthritis of the ankles and knees.  This was noted to be a generalized disorder that is not related to a service-connected hammertoe deformity with hallux valgus.  It was noted that the opinions expressed by Dr. L. were not supported in facts with no rationale behind them.  

The Veteran was afforded a VA examination of the neck in October 2012.  The examiner opined that it was less likely as not that the Veteran's present neck condition was incurred in or caused by active duty military service.  The Veteran's service treatment records reflected that he presented in April 1982 with upper respiratory symptoms of runny nose, productive cough, fever, sore throat and "neck and back muscle pain since yesterday."  However, his 1984 military discharge examination noted a normal musculoskeletal examination.  The examiner noted that while the April 2009 VA examination report stated that the onset of the Veteran's neck condition was 1982 (the discharge physical examination), in addition to other military records, they did not show that the neck condition was a chronic condition or recurrent.  Additionally, the neck discomfort in 1982 was most likely related to the upper respiratory infectious syndrome which would resolve when the infection cleared up.  Finally, the examiner noted that the Veteran began primary care treatment at the Tampa VAMC in April 2007, but documentation of chronic neck or cervical problems was not present.  Therefore, there is no documented continuity of chronic neck medical issues that can specifically relate to the neck pain noted in 1982.  There is a period of more than 20 years dating from 1982 where medical documentation for treatment of chronic neck issues/conditions is silent.  Therefore, it was less likely that the present neck condition was incurred in or caused by active duty military service.  

The Veteran was afforded an additional VA examination of the neck in August 2015.  It was noted that the Veteran was suffering from degenerative arthritis of the spine.  The Veteran reported that his neck started bothering him around 1995 when his left knee gave out and he fell on the curb and "busted my knee and had violent jerk to my neck."  He said he lived too far away from his VA medical center so he did not seek treatment and "just dealt with it on [his] own."  He further reported that because his other joint issues had bothered him more, he had not really gone in to seek treatment for his neck over the years and that his neck still bothered him.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There was no documentation of neck complaints, diagnosis or treatment during military service.  There is also no evidence of complaints of neck pain until 2004 with documentation that it was injured at work.  Therefore, there is nothing to establish that the claimed condition is related to military service.  There is also no evidence in the medical records to support that the claimed neck condition was caused by, or aggravated by, any service-connected condition.  

In a December 2015 addendum to the previous VA examination, it was noted that after a review of all relevant files in VBMS and Virtual VA, the examiner's opinions remained unchanged.  It was still less likely than not that the Veteran's cervical spine disability manifested during, or as a result of, active military service.  There was no documentation of neck complaints, diagnosis or treatment during military service.  There was no evidence of complaints of neck pain until 2004, with documentation of an at-work injury.  Therefore, there was nothing to establish that the claimed condition was related to military service.  There was also no evidence in the medical records to support that the claimed neck condition was caused by, or aggravated by, any service-connected condition.  

Finally, the record contains a January 2016 VA treatment note in which it is noted that the Veteran was negative for neck pain.  A subsequent February 2016 VA treatment record indicates that the Veteran was picking up a heavy object and had excruciating pain in his right shoulder radiating into his neck and to the front of his head.  He reported that the pain was immediate and sharp.  He again reported neck pain in September 2016.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a neck disability.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2015); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Veteran's service treatment records do not reflect that he suffered from a chronic neck condition or chronic symptomatology during his active military service.  Likewise, the evidence of record does not reflect that the Veteran developed a degenerative condition such as arthritis within one year of his separation from active duty.  The competent and credible post-service evidence also does not reflect that the Veteran suffers from a current disability of the neck that manifested during, or as a result of, active military service, or, that he currently suffers from a disability of the neck that was caused by, or aggravated by, a service-connected disability.  Finally, the VA examiners of record concluded that it was less likely than not that the Veteran suffers from a current neck disability that manifested during, or as a result of, active military service.  The October 2012 VA examiner opined that it was less likely than not that the Veteran's current neck disability manifested during, or as a result of, active military service.  The examiner noted that the Veteran complained of neck pain associated with respiratory symptoms.  The Veteran was afforded an additional VA examination in August 2015, but this examiner also opined that it was less likely than not that the Veteran suffers a current neck disability due to an in-service disease or injury.  The examiner noted that there was no evidence of an in-service disease or injury associated with the neck and no evidence of neck treatment until 2004 following a work injury.  The examiner noted in a December 2015 addendum that the Veteran's records had been reviewed.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability of the neck that manifested during, or as a result of, active military service.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability of the neck that was either caused by, or aggravated by, a service-connected disability.  The 2009 VA examiner noted that the Veteran had degenerative disease of the cervical spine, along with degenerative osteoarthritis of the ankles and knees - these conditions were noted to be generalized disorders that are not related to a service-connected hammertoe deformity with hallux valgus.  Also, according to the August 2015 VA examiner, it was less likely than not that the Veteran's current neck disability was caused by or aggravated by any service-connected condition.  A May 2008 chiropractic note from a chiropractor with the initials R.L. did indicate that the Veteran's bilateral ankle/foot condition from the military service-connected injury originally of hammer toes and hallux valgus has more than likely produced the knee, hip, back and neck pain that the Veteran was now experiencing.  The chiropractor related this to gait disturbance.  However, no supporting evidence was provided in support of this assertion.  

The Board recognizes that the Veteran believes he is entitled to service connection for a neck condition.  He testified during his hearing that he believed he had given himself whiplash on a number of occasions due to "yanking" and "whipping back and forth" trying not to fall or trip due to pain in his other joints.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current neck disability to an event or injury in military service, or, offer an opinion linking a current disability to a service-connected disability such as a foot condition, to include as due to self-diagnosed incidents of whiplash as a result of jerking to avoid falling.  The competent medical evidence of record from VA physicians concluded that it was less likely than not that a current neck disability manifested during, or as a result of, active military service, and that it was less likely than not that this condition was caused by, or aggravated by a service-connected condition, noting that this condition did not manifest until 2004 related to a work injury.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a neck disability must be denied.

Increased Rating Claims

Increased Rating for a Hammertoe Deformity

The Veteran contends that he is entitled to an increased evaluation for his hammertoe deformity of the right foot with hallux valgus.  For historical purposes, the Veteran was originally granted service connection for a hammertoe deformity of the right foot in an August 1984 rating decision.  A noncompensable evaluation (0 percent) was assigned as of this time.  In a February 2009 rating decision, the Veteran was assigned a temporary 100 percent evaluation for his disability based on surgical or other treatment necessitating convalescence.  The 100 percent evaluation was discontinued in a July 2009 rating decision and a 10 percent evaluation was assigned under Diagnostic Code 5282, effective as of May 1, 2009.  A timely notice of disagreement regarding the 10 percent evaluation was received by VA in July 2009.  The assigned rating was continued in a February 2010 statement of the case.  The Veteran appealed this decision to the Board in April 2010.  

In April 2004, the Veteran was seen with complaints of generalized foot pain.  According to a November 2008 VA surgical report, the Veteran underwent a right 4th metatarsal condylectomy with sub-4th metatarsal head skin lesion.  Prior to this procedure he was noted to have a corn that he needed removed from his right foot.  He complained of constant pain that kept him awake at night.  

According to an April 2008 VA treatment note, the Veteran was suffering from hammertoe deformities of digits 2 through 5, bilaterally.  The record reflects that the Veteran underwent surgery to the right foot in November 2008.  His physician requested that the Veteran be allowed 3 months convalescence for right foot surgical treatment and recovery.  Specifically, he underwent surgery for plantar flexed fourth metatarsal head with hyperkeratotic lesion sub-fourth metatarsal head.  The Veteran had been seen earlier in November 2008 with complaints of constant right foot pain that kept him up at night.  

The record reflects that the Veteran was afforded a VA joint examination in November 2008.  It was noted that the Veteran had surgery for this condition the previous day.  He reported ongoing pain and deformity issues from hammertoes that had resulted in his inability to work.  It was noted that his last job was in 2004 and that he had been a truck driver for 20 years.  It was noted that prior to the previous day's surgery, the Veteran's right foot pain was rated as a 5 out of 10.  It was noted that there were no flare-ups related to the right foot.  The Veteran was able to stand for 15 to 30 minutes and could walk one-quarter of a mile.  He had crutches and a wheelchair to assist with ambulation.  He reported that his feet and dependent joints were painful with minimal weight bearing.  He used his wheelchair with any activity requiring weight-bearing and he used his crutches 3 to 5 times per week.  

The Veteran was also afforded a VA examination of the feet in January 2011.  Examination revealed left foot deformity of the fifth toe consistent with prior postsurgical change.  The right foot showed deformity of the fourth metatarsal head and base of the fourth proximal phalanx with probably posttraumatic deformity since the previous examination.  There was bilateral pes planus and mild hammertoe deformities.  The Veteran was noted to have mild osteoarthritis, with pes planus, and probable prior postsurgical change and posttraumatic deformities.  

The Veteran was afforded an additional VA examination in August 2015.  The Veteran was noted to be suffering from a hammertoe deformity of the right foot.  It was noted that this condition affected the right third toe.  He reported that this condition would wake him up at night with sharp shooting pain.  He noted that his pain was worse in the left foot.  The Veteran reported flare-ups when he had to walk.  He has to sit and rest for a while when this occurs.  The Veteran experienced functional loss due to decreased mobility.  While there was evidence of pain on use, there was no evidence of pain upon manipulation or swelling.  The Veteran was not noted to be suffering from clawfoot.  The examiner concluded that functional loss was due to pain on weightbearing and loss of locomotion.  

In a December 2015 addendum to the previous VA examination, it was noted that after a review of all relevant files in VBMS and Virtual VA, the examiner's opinions remained unchanged.  The Veteran's disability resulted in mild to moderated effects, such as pain with prolonged standing and walking.  He had to be able to sit down intermittently.  There were no effects on sedentary or light employment such as administrative duties.  

Finally, according to an October 2016 VA treatment record, the Veteran was seeking new orthopedic shoes.  It was noted that he had worn out his shoes but that they had previously relieved all of his pain.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected hammertoe disability.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hammertoe disability is currently rated under Diagnostic Code 5282.  Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a.  Therefore, the Veteran is currently in receipt of the highest available evaluation for this disability.  See id.  

The Board recognizes that the Veteran's hammertoe disability is associated with hallux valgus.  Under Diagnostic Code 5280, an evaluation of 10 percent is warranted for unilateral hallux valgus.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for unilateral hallux valgus that has been operated on with resection of the metatarsal head, or, for hallux valgus that is severe, if equivalent to amputation of the great toe.  Id at Diagnostic Code 5280.  However, a separate evaluation for hallux valgus, in addition to the evaluation already assigned for hammertoes, is not warranted.  The Veteran's hallux valgus of the right foot has not been found to be of such severity to be equivalent to amputation of the great toe.  According to the August 2015 VA examination report, the Veteran's did not have symptoms due to a hallux valgus condition and he had not had surgery for hallux valgus.  As such, the schedular criteria for a separate compensable evaluation for hallux valgus have not been met.  See id.  

The Board has also considered whether there may be any other relevant diagnostic codes that would allow for a higher evaluation.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, a higher evaluation is warranted for clawfoot.  Unilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated as 30 percent disabling.  Id.  However, there was no finding of clawfoot upon examination in August 2015.  While the Veteran endorsed gripping the floor with his toes like a claw during his October 2014 hearing, this alone does not represent a diagnosis of clawfoot.  The record does not reflect that this condition has been diagnosed by a competent medical professional.  As such, a higher evaluation based on clawfoot cannot be assigned.  

Finally, the Board notes that higher evaluations are available if there is evidence of malunion or nonunion of the metatarsal bones, or, if there is evidence of other foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5283 and 5284.  However, there is no competent evidence of malunion or nonunion of metatarsal bones in the Veteran's right foot or any other foot injuries in addition to those already addressed by the rating criteria.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 10 percent for his service-connected right hammertoe disability.  However, the Veteran has not provided any information or evidence to demonstrate that a schedular evaluation in excess of 10 percent is warranted at anytime during the pendency of this claim. As such, the Veteran's assertions fail to demonstrate that a schedular evaluation in excess of 10 percent is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a service-connected right hammertoe disability must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right hammertoe disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about symptoms such as pain and limited motion.  The assigned ratings contemplate this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Increased Rating for Bilateral Pes Planus

The Veteran also contends that he is entitled to a compensable evaluation for his service-connected bilateral pes planus.  For historical purposes, the Veteran was originally granted service connection for bilateral pes planus in a June 2012 rating decision.  A noncompensable (0 percent) evaluation was assigned for this disability under Diagnostic Code 5276, effective as of April 10, 2008.  In July 2012, VA received a timely notice of disagreement from the Veteran alleging that he was entitled to a higher rating for his service-connected bilateral pes planus.  The Veteran's 0 percent evaluation was continued in a January 2013 statement of the case.  The Veteran appealed the assigned rating to the Board in February 2013.  

According to an August 2006 private treatment note, the Veteran was seen with continued pain from callouses.  While much of this record is illegible, it is clear that he was noted to be suffering from a hammertoe at this time.  The Veteran was diagnosed with severe bilateral pes planus upon treatment in April 2008.  

According to a July 2008 VA treatment note, X-rays revealed bilateral pes planus.  The Veteran was seen to suggest that he needed foot surgery.  He was subsequently afforded a syndactylization of the left fourth and fifth digits.  His physician indicated that the Veteran would require 3 months of convalescence due to this procedure.  A June 2009 VA treatment note reflects complaints of left foot pain.  

The Veteran was afforded a VA examination of the feet in February 2009.  The Veteran did not endorse symptoms such as swelling, heat, redness or weakness in either foot.  He did describe pain, stiffness, fatigability and lack of endurance while standing and walking.  There were no flare-ups of foot joint disease.  The Veteran was able to stand for 15 to 30 minutes and could walk one-quarter of a mile.  Assistive aids and devices were not needed.  Examination of the left foot revealed no evidence of swelling, instability, or weakness.  There was evidence of painful motion, tenderness and abnormal weight-bearing.  Specifically, there was pain on flexing of all toes and there was objective evidence of tenderness due to the Veteran withdrawing his foot.  There were also callosities and unusual shoe wear patterns.  The examination was noted to not be for hallux valgus or rigidus or pes cavus, and there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal with or without weight-bearing and there was no forefoot or midfoot malalignment.  There was also no pronation.  The arch was present on nonweight-bearing but it was not present upon weightbearing.  There was no pain on manipulation and no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  Examination of the right foot was very similar, except there was no evidence of painful motion.  The Veteran was noted to have an antalgic gait.  No opinion was given as to the impact of this disability on the Veteran's employability.  However, it was noted to have an impact on his activities of daily living, such as chores, shopping, exercise and recreation.  

The Veteran was afforded a VA examination in January 2011.  The Veteran was noted to be suffering from pes planus.  It was noted that the condition was treated with orthotic devices with fair results.  The Veteran identified symptoms of pain, fatigability and lack of endurance (while standing and walking).in the left and right feet.  He denied symptoms such as swelling, heat, redness, stiffness and weakness.  The Veteran did not report flare-ups of foot joint disease.  He was able to stand for 15 to 30 minutes and able to walk one quarter of a mile.  Examination of both feet revealed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The examination was not for hammertoes, hallux valgus or rigidus, or pes cavus.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal to nonweight bearing and weight bearing.  There was no forefoot or midfoot malalignment.  There was also no pronation.  The arch was not present on nonweight bearing or on weight bearing.  There was no pain on manipulation and the valgus was not correctible by manipulation.  The examiner did not note occupational effect due to pes planus, noting instead that the Veteran was unemployed.  The condition did impact the Veteran's activities of daily living such as chores, shopping, exercise and recreation.  

The Veteran was afforded a VA examination of the feet in August 2015.  It was noted that the Veteran was suffering from flat foot, hammer toes, hallux valgus and plantar fasciitis.  The Veteran reported that he has had three surgeries to the right foot and four to the left foot over the years.  The last surgery to the right foot was in November 2008 with a right fourth metatarsal condylectomy with sub-fourth metatarsal head skin lesion.  The last surgery to the left foot was syndactylization of the left fourth and fifth digits along with a resection of the left foot proximal phalanx medial condyle in July 2008.  The Veteran reported that his feet would wake him up at night hurting with sharp shooting pains.  There was no particular trigger and the pain was worse in the left foot.  He had arch supports in his shoes due to being flat-footed.  He had pain in his arches when weightbearing.  This was sometimes very severe first thing in the morning and sometimes later in the day.  He had tried the exercises for plantar fasciitis with no relief.  It was also noted that he was starting to get callouses on the ball of the left foot.  He had no pain in the toes themselves at this point.  The Veteran reported pain at the top and lateral aspect of the foot and arches.  He also endorsed flare-ups, noting that it hurt to walk and that he had to sit down and rest for a little while after performing these activities.  He described his functional loss as decreased mobility.  

Upon examination, it was noted that the Veteran's pes planus was not associated with extreme tenderness of the plantar surfaces on one or both feet.  There was decreased longitudinal arch height on weight-bearing, marked deformity and marked pronation on one or both feet.  These conditions were improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe for both feet.  There was also "inward" bowing of the Achilles tendon in both feet.  There was not marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  

The Veteran did not exhibit symptoms of hallux valgus or hallux rigidus.  Pain was noted on physical examination of both feet.  There was pain on weight-bearing and disturbance of locomotion.  There was also pain, weakness, fatigability or incoordination of both feet that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time due to decreased mobility.  No other functional loss was identified.  X-rays revealed mild pes planus and flexion deformities of the proximal interphalangeal joints of the second and third toes of the right foot.  A stable possible posttraumatic deformity of the right fourth phalangeal joint was noted.  As for the left foot, mild pes planus was noted and there were post-operative changes present in the bilateral fifth toe.  An old posttraumatic change was also present in the right fourth metatarsophalangeal joint.  There was no acute fracture, bony erosion or destructive change.  The examiner concluded that the Veteran's disability resulted in occupational impairment.  He had pain with prolonged standing/walking and had to be able to sit down intermittently.  The examiner concluded that there were no effects on sedentary or light employment such as administrative duties.  

In a December 2015 addendum to the previous VA examination, it was noted that after a review of all relevant files in VBMS and Virtual VA, the examiner's opinions remained unchanged.  The Veteran's disability resulted in mild to moderated effects, such as pain with prolonged standing and walking.  He had to be able to sit down intermittently.  There were no effects on sedentary or light employment such as administrative duties.  

Finally, according to an October 2016 VA treatment record, the Veteran was seeking new orthopedic shoes.  It was noted that he had worn out his shoes but that they had previously relieved all of his pain.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for his service-connected bilateral pes planus, prior to August 2015.  The Veteran's service-connected pes planus was rated as 0 percent disabling under Diagnostic Code 5276.  Under this code, acquired flatfoot with mild symptoms relieved by built-up shoe or arch support is rated as 0 percent disabling.  A higher evaluation of 10 percent is warranted for flatfoot that is moderate, with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  A 30 percent evaluation is warranted for bilateral flatfoot that is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  The highest available evaluation of 50 percent is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board recognizes that an April 2008 record diagnosed the Veteran with "severe" bilateral pes planus.  He was subsequently afforded surgery, and according to the February 2009 VA examiner, there were no symptoms such as swelling.  Callosities and abnormal weight-bearing (with abnormal shoe wear patterns) were noted.  Achilles alignment was normal for both feet with or without weight-bearing and there was no midfoot malalignment.  There was also no pronation.  Finally, there was no evidence of pain upon manipulation.  As such, the criteria for a compensable evaluation for bilateral pes planus were not met as of this time.  See id.  

Likewise, the January 2011 VA examination report found no evidence of swelling or painful motion.  It was also noted that the condition was treated with orthotic devices with fair results.  The Veteran did not report flare-ups.  Achilles alignment was normal to nonweight-bearing and weight-bearing and there was no forefoot or midfoot malalignment.  There was also no pain on manipulation.  

However, according to the August 18, 2015 VA examination report, there was marked deformity and marked pronation on one or both feet.  These conditions were improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe for both feet.  There was also inward bowing of the Achilles tendon in both feet.  There was not extreme tenderness of the plantar surfaces on one or both feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The examiner concluded that the Veteran's pes planus was of mild to moderate severity.  In light of this evidence, the Board finds that the Veteran is entitled to a higher evaluation of 30 percent as of August 18, 2015, due to bilateral pes planus with marked deformity with pronation and pain on use.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

However, the preponderance of the evidence of record demonstrates that the next higher evaluation of 50 percent is not warranted for bilateral pes planus.  The evidence does not demonstrate that the Veteran has suffered from pronounced symptoms such as marked pronation with extreme tenderness of plantar surfaces of both feet, marked inward displacement or severe spasm of the tendo achillis on manipulation.  Furthermore, his symptoms are improved by orthopedic shoes or appliances.  As such, a higher evaluation of 50 percent is not warranted.  See id.  

The Board recognizes that the Veteran believes he is entitled to a compensable rating for his bilateral pes planus throughout the pendency of this claim.  However, he has not identified any symptomatology, prior to the August 18, 2015 VA examination that would warrant a higher rating under Diagnostic Code 5276 or any other potentially applicable Diagnostic Code.  As such, the Veteran's assertions fail to demonstrate that a compensable evaluation is warranted prior to August 18, 2015.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 30 percent for bilateral pes planus is warranted as of August 18, 2015.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against the claim of entitlement to a compensable evaluation prior to August 18, 2015, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Therefore, to the extent that an evaluation of 30 percent is warranted as of August 18, 2015, the claim is granted.

The Board has again considered whether an extraschedular rating may be warranted in this case.  The Board is aware of the Veteran's complaints as to the effects of his service-connected pes planus disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about symptoms such as pain and impaired mobility.  The assigned ratings contemplate this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Increased Rating for Right Knee Degenerative Joint Disease

The Veteran also contends that he is entitled to an increased evaluation for his service-connected right knee disability.  For historical purposes, the Veteran was originally granted service connection for right knee degenerative joint disease (hereinafter "a right knee disability") in a June 2012 rating decision.  A 10 percent evaluation was assigned under Diagnostic Codes 5010-5260, effective as of August 31, 2007.  In July 2012, VA received a timely notice of disagreement from the Veteran for the assigned evaluation.  Specifically, the Veteran argued that he suffered from instability of the knee.  The Veteran's disability rating of 10 percent was continued in a January 2013 statement of the case.  The Veteran appealed the assigned rating to the Board in February 2013.  

In April 2008, the Veteran was seen with complaints of generalized knee pain.  According to an October 2008 X-ray report, the Veteran had minimal degenerative changes of the right knee.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted that the Veteran had right knee pain that was becoming progressively worse.  Crepitus and snapping and clicking were noted.  There was no grinding, instability or meniscus abnormality.  Range of motion testing revealed flexion from 0 to 90 degrees with normal extension to 0 degrees.  Pain on motion was noted.  The October 2008 X-rays were reviewed.  

The Veteran was afforded an additional VA examination of the knees in January 2011.  The Veteran reported symptoms of giving way, pain, stiffness and decreased speed of joint motion.  He also reported episodes of dislocation or subluxation occurring one to three times a month.  He did not report symptoms such as deformity, instability, weakness or incoordination.  The Veteran also reported moderate flare-ups occurring every 3 to 4 months lasting from 3 to 7 days.  He was able to stand for 15 to 30 minutes and walk for one quarter of a mile.  He did not require any assistive devices or aids.  The Veteran was noted to be suffering from an antalgic gait in this weight-bearing joint.  

Physical examination revealed crepitation of the right knee with clicking and snapping.  There was no instability, patellar abnormality or meniscus abnormality.  Range of motion testing revealed extension to 0 degrees and flexion to 115 degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitation of motion after three repetitions of motion.  There was no ankylosis.  A December 2010 X-ray was reviewed noting mild osteoarthritis with small marginal spur formations.  There was also a small right joint effusion.  No fracture was noted.  It was noted that the Veteran was currently retired with an occupational history of several types of labor jobs.  It was noted that the Veteran had retired because of pain in the ankle, back, hips and feet.  The Veteran was diagnosed with degenerative joint disease of the right knee.  This condition resulted in significant occupational effects due to problems with lifting and carrying and pain.  It impacted his activities of daily living such as chores, exercise, recreation and traveling.  

The Veteran was afforded another VA examination of the knees in August 2015.  The Veteran was noted to be suffering from a right knee meniscal tear that was diagnosed in 2011.  A right knee arthroscopy with partial medial and partial lateral meniscectomy, chondroplasty trochlea and partial anterior synovectomy was performed in November 2011.  The Veteran had also been diagnosed with right knee osteoarthritis in 2008.  The Veteran reported that his right knee bothered him with weather changes, going up and down stairs and sometimes when walking.  It hurt above the patella and laterally.  It was noted that the Veteran's 2011 arthroscopy helped for a little but it had been gradually getting worse.  The knee would sometimes get a puffy feeling when the weather was bad or the Veteran did a lot of exertion.  There was no weakness and only minimal cracking.  It was noted that he was not currently working.  He stopped around 10 years earlier as a truck driver because all of his lower joints and lower back were hurting him too much to be able to continue.  He endorsed flare-ups with increased pain and decreased range of motion.  However, this was primarily in the left knee.  The Veteran described his functional loss as less range of motion and less mobility, greater in the left than the right.  

Range of motion testing revealed extension to 0 degrees and flexion to 120 degrees.  The Veteran was able to perform repetitive use testing without additional functional loss or additional loss of range of motion.  There was no evidence of pain with weight bearing.  There was also no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The examiner was not able to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over time.  The examiner noted that this was reliant on the Veteran's description of activities that were affected over time.  There was no objective evidence in medical literature to apply to such circumstances to predict limitations and would rely on mere speculation by the examiner.  The examiner was also not able to say whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with flare-ups.  The examiner was unable to find that any objective evidence existed in current medical literature to apply to such cases to define or determine with validity the amount of decrease in range of motion expected during flares.  There were no additional contributing factors of disability associated with the right knee.  The Veteran did not suffer from ankylosis, recurrent subluxation or lateral instability, and joint stability testing revealed no joint instability.  There was also no history of recurrent patellar dislocation or any other tibial and/or fibular impairment.  The Veteran did suffer from a semilunar cartilage.  Specifically, a right knee meniscal tear resulting in frequent episodes of joint pain.  The examiner concluded that the Veteran's disability resulted in mild occupational effects due to chronic pain, decreased mobility, difficulty with prolonged standing/walking/stairs and he had to be able to sit intermittently.  He was unable to squat.  The examiner opined that the Veteran's disability would not be expected to preclude gainful full-time employment involving sedentary or light work.  

In a December 2015 addendum to the previous VA examination, it was noted that after a review of all relevant files in VBMS and Virtual VA, the examiner's opinions remained unchanged.  The examiner found that the Veteran's right knee disability resulted in mild effects with chronic pain, decreased mobility and difficulty with prolonged standing and walking/climbing stairs.  The Veteran had to be able to sit intermittently and he was unable to squat.  The Veteran's disability would not be expected to preclude gainful full-time employment involving sedentary or light work.  

Finally, VA treatment records reflect that the Veteran was diagnosed with degenerative joint disease of the knees upon treatment in December 2015.  A January 2016 VA treatment record also indicates that the Veteran was suffering from chronic pain in his knees.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his right knee disability at any time during the pendency of this claim.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Arthritis, due to trauma, when substantiated by X-ray findings, is rated under Diagnostic Code 5010.  This code is also rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  In the present case, there has been objective evidence of pain.  As such, a 10 percent evaluation was assigned.  

The Veteran's right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic 5010-5260.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a.  In the present case, the Veteran has maintained a range of motion in excess of 60 degrees throughout the appeal period.  He was noted to have flexion to 90 degrees upon examination in April 2009, flexion to 115 degrees upon examination in January 2011, and flexion to 120 degrees upon examination in August 2015.  As such, the Veteran does not meet the criteria for a rating.in excess of 10 percent under Diagnostic Code 5260 at any time during the pendency of this claim.   

The Board has also considered whether there are any additional codes that may warrant a higher or separate evaluation.  Diagnostic Code 5261 is used to rate limitation of extension.  Under this code, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  In the present case, the Veteran has maintained full extension to 0 degrees in the right knee throughout the pendency of this appeal.  As such, the Veteran does not meet the criteria for a 10 percent rating based on limitation of extension. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  In the present case, the evidence of record does not reflect that the Veteran suffers from additional functional loss due to symptoms such as pain, weakness, fatigability or incoordination of such severity as to warrant a higher rating based on limitation of motion.  The April 2009 VA examination report did note symptoms such as clicking and snapping.  The January 2011 VA examiner also noted that the Veteran reported flare-ups occurring every 3 to 4 times per month lasting from 3 to 7 days.  However, examination did not reveal additional limitation after repetitive motion and it is not clear that the Veteran was limited to such a degree during a reported flare-up to meet the criteria for a higher disability evaluation based on limitation of motion.  Finally, while the Veteran endorsed flare-ups upon examination in August 2015, it was noted that this was primarily in the left knee.  The Veteran was able to perform repetitive testing without additional loss of motion and the examiner was not able to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use.  There was no objective evidence in the medical literature to predict limitations and this would require mere speculation by the examiner.  As such, the evidence does not demonstrate that a higher evaluation is warranted in this case due to functional loss.  

The Board has also considered whether any other relevant diagnostic code might permit a higher or separate evaluation.  Included within 38 C.F.R. § 4.71a are multiple other diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  However, the preceding codes are not applicable to the Veteran's claim.  

The evidence of record demonstrates that the Veteran does not suffer from ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  In the present case, the Veteran has maintained significant motion in the right knee.  As such, a separate evaluation for ankylosis cannot be established.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  There is also no evidence of impairment of the tibia and fibula or genu recurvatum.  As such, Diagnostic Codes 5262 and 5263 are not applicable.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from recurrent subluxation or lateral instability, and as such, 38 C.F.R. § 4.71a, Diagnostic Code 5257, does not provide an option for a separate evaluation.  The Board recognizes that the Veteran has reported symptoms such as instability.  However, physical examination throughout the appeal period has not found any objective evidence of instability in the right knee.  As such, there is no basis for a separate evaluation based on instability.  

Finally, the Board has considered whether a separate or higher evaluation may be warranted under Diagnostic Code 5258 (dislocated semilunar cartilage) or Diagnostic Code 5259 (symptomatic removal of semilunar cartilage).  See 38 C.F.R. § 4.71a.  According to the August 2015 VA examination, the Veteran had a meniscectomy of the right knee in June 2011.  He was noted to have additional symptoms, including puffiness of the right knee and some crepitus.  As such, there is evidence of symptomatic removal of semilunar cartilage with symptoms not already considered by the previously assigned rating due to pain and limitation of motion.  A separate 10 percent evaluation under Diagnostic Code 5259 is therefore warranted.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 10 percent for his service-connected right knee disability.  However, the Veteran has not identified any symptomatology that would suggest entitlement to a higher evaluation under Diagnostic Code 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate evaluation of 10 percent is warranted under Diagnostic Code 5259.  See 38 U.S.C. § 5107(b).  In this limited respect, the Veteran's claim is granted.  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent under Diagnostic Code 5010-5260, and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  This aspect of the Veteran's claim must be denied.

The Board has again considered whether an extraschedular rating may be warranted in this case.  The Board is aware of the Veteran's complaints as to the effects of his service-connected right knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about symptoms such as pain, limited motion and subjective sensations of instability.  The assigned ratings contemplate this impairment of function.  The assigned ratings specifically take into consideration pain and limitation of motion and the objective evidence does not support instability of the right knee.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to service connection for a neck condition is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for a hammertoe deformity with hallux valgus, right foot, is denied.  

The claim of entitlement to a compensable evaluation for a bilateral pes planus disability, prior to August 2015, is denied

A 30 percent evaluation for bilateral pes planus, as of August 2015, is granted.  

The claim of entitlement to an evaluation in excess of 10 percent for a right knee degenerative joint disease is denied.  







REMAND

TDIU Benefits

Finally, the Veteran contends that he is entitled to TDIU benefits.  In an April 2010 statement, he indicated that he had 26 years of truck driving experience and 19 years of landscaping experience and that this was all he knew how to do.  Also, in a statement received in February 2013, he asserted that he would have to have constant rest and get off of his feet.  He would have to find work that his "body would allow" and there weren't many options.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to an August 2008 VA examination report, the Veteran's service-connected left knee disability resulted in moderate occupational effects due to chronic pain, decreased mobility, inability to squat, weakness and difficulty with going up and down stairs.  The condition resulted in no effects on sedentary or light employment, such as administrative work.  

The Veteran was afforded a VA examination in November 2008.  It was noted that a long discussion had been had with the Veteran regarding employment.  The Veteran reported that he was a truck driver for the past 20 years and that he stopped working in 2004 secondary to the height of the truck and an inability to jump out of the truck.  This resulted in an increase of bilateral foot pain.  He reported that he since tried to get a job as a bus driver but that he was unable to sit longer than 3 to 4 hours without needing a break to walk around.  He also tried working as a security guard but had difficulty sitting longer than 3 to 4 hours.  He reported that he was unable to go to school for the same reason.  The examiner concluded that the Veteran's service-connected bilateral hammertoe deformities would result in significant occupational effects due to decreased mobility, problems with lifting and carrying, weakness, fatigue and pain.  

According to an April 2009 VA examination report, the Veteran was retired as of 2002.  It was noted that his service-connected disabilities impacted his activities of daily living, such as chores, shopping, sports and recreation.  However, it was noted that the Veteran's gait was normal and there were no incapacitating episodes of spine disease.  

In an April 2010 statement, the Veteran reported that he had 26 years of truck driving experience and that this was all he knew how to do.  The Veteran reported that his service-connected disabilities impacted his employability due to pain when walking 2 blocks or standing 20 minutes or more, pain when walking up and down stairs, pain when climbing in and out of a truck and pain when lifting, carrying, bending, standing, walking, sitting or holding and carrying objects for prolonged periods of time.  

During a January 2011 VA examination, it was noted that the Veteran was currently retired with an occupational history of several types of labor jobs.  It was noted that the Veteran had retired because of pain in the ankle, back, hips and feet.  It was noted that this condition resulted in significant occupational effects due to problems with lifting, carrying and pain.  

The Veteran also stated in February 2013 that he would require constant rest and getting off of his feet.  He reported that he lost many jobs due to being unable to perform his job due to severe pain from his feet, ankles, knees, hips and low back.  He stated that if he is forced to stand, walk or lift too much he is in extreme pain for the remainder of the day or night.  He also noted difficulty staying awake or driving due to narcotic medication.  

According to an August 2015 VA examination report, the Veteran's disabilities of the feet had mild to moderate occupational effects.  This was due to pain with prolonged standing and walking.  The Veteran needed to be able to sit intermittently.  There were no effects on sedentary or light employment such as administrative duties.  An August 2015 VA examination of the knees noted mild occupational effects due to chronic pain, decreased mobility and difficulty with prolonged standing, walking and using stairs.  He had to be able to sit intermittently.  The examiner opined that the Veteran's disability would not be expected to preclude gainful full-time employment involving sedentary or light work.  

In September 2015, VA contacted the Veteran to inform him that he was currently unable to participate in the vocational rehabilitation program due to medical reasons.  VA was unable to determine when the Veteran could expect to resume his participation in the rehabilitation program.  

In a December 2015 addendum to the previous VA examination, it was noted that after a review of all relevant files in VBMS and Virtual VA, the examiner's opinions remained unchanged.  The Veteran's disability resulted in mild to moderate effects, such as pain with prolonged standing and walking.  He had to be able to sit down intermittently.  There were no effects on sedentary or light employment such as administrative duties.  

The record also contains a February 2016 statement from a chiropractor with the initials N.S., the Veteran's impairments of lumbar disc herniation, gait abnormality, bilateral ankle osteoarthritis, left knee replacement, right knee osteoarthritis, bilateral hip osteoarthritis and multi-level cervical disc herniation (the Veteran is not service-connected for multi-level cervical disc herniation), preclude him from working and he is unable to hold gainful employment secondary to the primary and secondary conditions previously noted.  

Records from 2016 reflect that the Veteran has had further back surgery.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, the Veteran is service-connected for the following disabilities: left knee degenerative joint disease, status post total arthroplasty (rated as 30 percent disabling); pes planus, hammertoe deformity with hallux valgus deformity of the left foot (rated as 20 percent disabling); pes planus, hammertoe deformity with hallux valgus of the right foot (rated as 20 percent disabling); right knee degenerative joint disease (rated as 10 percent disabling); cellulitis MRSA of the left lower extremity (rated as 0 percent disabling), deep vein thrombosis of the left lower extremity (rated as 0 percent disabling) and a pulmonary embolism (rated as 0 percent disabling), for a combined disability rating of 70 percent.

Finally, in July 2016, additional evidence was received suggesting that the Veteran has additional disability as a result of VA treatment.  Therefore, a remand should be obtained to obtain a medical guidance concerning the functional effects of his service-connected disabilities, alone or combined, on the Veteran's activies of daily living, to include employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim of entitlement to TDIU benefits should be remanded so that a medical opinion can be provided.  The Veteran's claims file and a copy of this remand is to be provided to the examiner for review in conjunction with this examination, and the examiner should indicate that these items were reviewed.  All indicated tests and studies should be performed.  The Veteran's presence at this examination is not required unless deemed necessary by the assigned examiner.

Based on a review of record, including the July 2016 evidence of additional impairment due to VA treatment, the examiner should fully described the functional effects of each of the Veteran's service-connected disabilities-currently, left knee degenerative joint disease, status post total arthroplasty; pes planus, hammertoe deformity with hallux valgus of the left foot; pes planus, hammertoe deformity with hallux valgus of the right foot; right knee degenerative joint disease; cellulitis MRSA of the left lower extremity; deep vein thrombosis of the left lower extremity; a pulmonary embolism-on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should described what types of employment activities would be limited becaue of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limination on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay statements.  In doing so, the examiner must consider and discuss the impact/significance of associated the medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorder(s).

Complete, clearly-stated rationale for the conclusions reached must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


